PER CURIAM: *
This employment discrimination appeal follows cross-motions for summary judgment in which Sabeena Mishra’s motion was denied, while Bank of America’s motion was granted. The district court also denied Mishra’s motions to strike and for additional discovery, and dismissed her claims with prejudice.
This Court has considered this appeal on the basis of the briefs and pertinent portions of the record. Having done so, the judgment is affirmed, essentially for the reasons stated in the magistrate judge’s report and recommendation, adopted by the district court.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.